 1

 2

 3

 4

 5

 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT

 9                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH HYLTON,                       No. 2:19-CV-0479-KJM-DMC
12                  Plaintiff,
13         v.                                 ORDER
14    UNITED STATES OF AMERICA, et al.,
15                  Defendants.
16

17    UNITED STATES OF AMERICA,
18                   Third-Party Plaintiff,
19         v.
20    CALIFORNIA LAND MANAGEMENT
      SERVICES CORPORATION,
21
                     Third-Party Defendant.
22

23

24   ///
25   ///
26   ///
27   ///
28   ///
                                              1
 1                  Plaintiff, who is proceeding with retained counsel, brings this civil. On the court’s

 2   own motion, the scheduling conference set for hearing before the undersigned on December 13,

 3   2019, in Sacramento, California, is vacated pending further order on the parties’ Stipulation and

 4   Order for Bifurcation et al. .

 5                  IT IS SO ORDERED.

 6

 7   Dated: December 10, 2019
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
